Citation Nr: 0812971	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  02-08 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an eye disability, 
variously diagnosed as pattern dystrophy, acute multifocal 
placoid pigment epitheliopathy (AMPPE), multifocal 
choroiditis, butterfly foveal dystrophy, and punctuate inner 
choroidopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel





INTRODUCTION

The veteran had active service from June 1989 to November 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision (mailed in 
October 2001) by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

On her June 2002 substantive appeal, VA Form 9, the veteran 
indicated that she wanted to testify before a Veterans Law 
Judge at the RO.  However, in February 2003, the veteran 
withdrew her request for a hearing.  The Board, then, finds 
that all due process has been satisfied with respect to the 
veteran's right to a hearing.  

This case was previously before the Board in April 2004, at 
which time the Board remanded the veteran's claim for 
additional evidentiary development.  All requested 
development has been completed and the claim is now properly 
before the Board for appellate consideration.  


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has current 
eye disability that is due to any incident or event in active 
military service.


CONCLUSION OF LAW

An eye disability, to include pattern dystrophy, acute 
multifocal placoid pigment epitheliopathy (AMPPE), multifocal 
choroiditis, butterfly foveal dystrophy, and punctuate inner 
choroidopathy, was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant prior to an initial RO 
decision.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. filed (U.S. 
March 21, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in May 2004 that fully addressed all four 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her possession to the RO.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of an SSOC issued in May 2007, after the notice was 
provided.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

With respect to the requirement in Dingess, supra, which 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board notes that the RO 
provided that information in the May 2007 SSOC and, since the 
claim herein is being denied, any such issues are moot.  
Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders, 
supra.  

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of the claim.  The RO has 
obtained VA outpatient treatment records dated from February 
1996 to April 2007.  The appellant was also afforded VA 
medical examinations in October 2002 and April 2006.  In 
addition, it appears that all obtainable evidence identified 
by the appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, any such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  The 
veteran's claimed eye disability is not one of those diseases 
subject to presumptive service connection.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran is seeking entitlement to service connection for 
an eye disability.  In support of her claim, she has asserted 
that she first manifested symptoms in her eyes, including 
flashers and pain, during service and was treated by a 
physician who did not know what was causing her disorder but 
gave her eyeglasses.  The veteran contends that service 
connection for an eye disability is warranted because she is 
suffering from the same symptoms she suffered while on active 
duty.  

The veteran's service medical records (SMRs) reflect that, in 
May 1990, she complained of left eye pain which had begun the 
night before.  She described sharp pain in the left eye but, 
on clinical evaluation, there was no decrease in visual 
acuity, foreign body sensation, or complaint of headache.  
The assessment was of an essentially normal examination, and 
the examiner noted that the veteran's complaints might have 
been sinus symptoms.  There are no subsequent SMRs which show 
that the veteran complained of left or right eye pain, and in 
July 1990 she was diagnosed with astigmatism.  The service 
separation examination report is negative for any complaints, 
treatment, or findings related to any eye disability.  

The first time the veteran was shown to have problems with 
her eyes after service was in May 1998.  At that time, she 
complained of "zagged edges" and "rick rack flashes" in 
the right eye, and floaters in both eyes, which she reported 
had persisted for many years.  The veteran also complained of 
numbness in the right eye associated with the flashing 
episodes, usually lasting for about an hour.  The examiner 
noted there was no ocular pathology, and diagnosed the 
veteran with ophthalmic migraine.  

The post-service medical records show the veteran continued 
to complain of eye symptoms, including pain, visual 
distortion, photosensitivity, and decreased peripheral 
vision, and has undergone numerous evaluations to determine 
the most accurate diagnosis and etiology of her current eye 
disability.  In this regard, the post-service medical records 
contain varying diagnoses for the veteran's eye disability, 
including pattern dystrophy, acute multifocal placoid pigment 
epitheliopathy (AMPPE), multifocal choroiditis, butterfly 
foveal dystrophy, and punctuate inner choroidopathy.  
However, the precise etiology of the veteran's eye disability 
has been difficult to ascertain.  

In April 2006, the veteran was afforded a VA examination to 
determine her current diagnosis and to obtain an opinion 
regarding the likelihood that her current disability is 
related to military service.  The examining physician noted 
that the veteran was still undergoing retinal work-up 
evaluation by surgical and retinal specialists and that it 
was, therefore, not yet possible to determine whether her 
retinal pattern dystrophy is service-connected without 
resorting to speculation.  

As a result, in October 2007, the Board requested a medical 
expert opinion from an ophthalmologist.  In January 2008, a 
Dr. D.S. stated that he had reviewed the veteran's medical 
records and noted the veteran's service medical history.  In 
particular, Dr. D.S. noted that, during the veteran's 
service, ocular examination did not reveal macular pathology, 
and specifically noted that ocular examination in May 1990 
had revealed normal maculas in both eyes.  He noted that 
macular normality was supported by 20/20 visual acuity in 
both eyes and the absence of metamorphopsia.  He also noted 
that the veteran's chief complaint was eye pain, which is not 
ordinarily a presenting symptom of conditions such as 
multifocal choroiditis, pattern dystrophy, AMPPE, or punctate 
inner choroidopathy.  

Dr. D.S. also noted that, between the time the veteran 
finished active duty and was subsequently diagnosed with 
macular pigmentary alterations, she gave birth.  Dr. D.S. 
stated that eclampsia or pre-eclampsia complicating pregnancy 
can produce pigmentary alterations that are easily mistaken 
for pattern dystrophy.  He stated that, although evidence of 
eclampsia is not contained in the records he reviewed, it 
would be helpful to obtain records from the pregnancy to 
determine whether she had eclampsia or pre-eclampsia, and, if 
she did, it would probably explain the pigmentary alterations 
described in the medical records.  

Dr. D.S. further stated that, if the veteran did not have 
eclampsia, the differential diagnosis for her pigmentary 
alterations appears reasonable.  He stated that, given that 
the pigmentary changes were not observed during the veteran's 
active duty, but only subsequent to discharge, it remains 
difficult to support the assertion that her disability began 
during her period of active duty.  Therefore, Dr. D.S. stated 
that it is unlikely that the veteran's current visual 
disability is related to the in-service manifestations.  

In evaluating the ultimate merit of the veteran's claim, the 
Board considers the January 2008 opinion from Dr. D.S. to be 
the most competent and probative evidence of record.  As 
noted above, Dr. D.S.'s opinion is based upon a review of the 
medical records included in the veteran's claims file, 
including the retinal evaluations she underwent during and 
after service.  Dr. D.S. provided a complete explanation to 
support his opinion, specifically noting that the veteran's 
pigmentary changes were not observed during her active duty 
and were observed only subsequent to discharge.  In this 
regard, the Board finds it probative that, although the 
veteran complained of left eye pain during service, there 
were no subjective complaints or objective findings of an eye 
disability at discharge or for eight years thereafter.  In 
addition, the Board notes the veteran has not provided any 
medical or lay evidence which shows that she received 
treatment for an eye disability during the eight years after 
she was separated from service.  As a result, this gap of 
years in the record militates against a finding that the 
veteran's in-service symptomatology caused a chronic 
disorder, including any of the disabilities with which she 
has been diagnosed, and also rebuts any assertion of 
continuity of symptomatology since separation from service.  
See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to 
the effect that service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  

The Board notes that Dr. D.S. provided an alterative 
etiologic basis for the veteran's disability, e.g., eclampsia 
or pre-eclampsia, and stated that medical records from the 
veteran's pregnancy would be helpful to determine whether she 
had either condition.  Although medical records from the 
veteran's pregnancy are not included in the evidentiary 
record, the Boards these medical records are not necessary to 
adjudicate this claim because there is no indication in the 
record, nor has the veteran asserted, that she suffered from 
any symptoms or disability during service which could be 
reasonably linked to a post-service finding of eclampsia or 
pre-eclampsia.  In this regard, Dr. D.S. noted that there was 
no evidence of eclampsia or pre-eclampsia in the record and, 
thus, found the differential diagnosis in the record to be 
reasonable.  

Because the most probative and competent medical evidence 
preponderates against a finding that the veteran has a 
current eye disability that is due to service, the veteran's 
claim in this regard must be denied.  The veteran was given 
an opportunity to submit evidence in support of her claim, 
and there is no medical opinion in the evidence of record 
linking the veteran's current eye disability to service.  The 
only evidence of record that links the current eye disability 
to service is the veteran's own statements.  The Board does 
not doubt that she sincerely believes her current eye 
disability is related to the symptoms she manifested during 
service, but there is no indication that she has the 
requisite knowledge of medical principles which would permit 
her to render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The Board recognizes that lay 
statements may be competent to support a claim as to lay-
observable events or lay-observable disability or symptoms.  
See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006).  
However, the determination as to causation and nexus in this 
case requires sophisticated, professional opinion evidence 
and, as noted above, there is no such medical evidence of 
record.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the claim of service connection for an eye 
disability, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, supra.  


ORDER

Entitlement to service connection for an eye disability, to 
include pattern dystrophy, acute multifocal placoid pigment 
epitheliopathy (AMPPE), multifocal choroiditis, butterfly 
foveal dystrophy, and punctuate inner choroidopathy, is 
denied.  



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


